ITED STATES BANKRUPTCY COURT

OR THE DISTRICT OF NEW JERSEY
aption in Compliance with D.N.J. LBR $004-2(c)

EOPOLD & ASSOCIATES, PLLC

Y: Matthew Siti, Esquire (Atty. 1.D.# 202032017)
0 Business Park Drive, Suite 110

rmonk, NY 10504

el: (914) 219-5787

ttormeys for Rushmore Loan Management Services,
LC in its capacity as servicer for MTGLQ
Investors, LP

re.

wadwo Osei Agyemang,
Debtor

Vase No.: 14-24903-RG
Chapter: 13

udge: Rosemary Gambardella

 

 

CERTIFICATION OF SERVICE

1. I, Mathew Morais:

am a paralegal on behalf of Matthew Siti, Esq. whom represent the Movant in the

above-captioned matter,

On May 1, 2019, I sent a copy of the following pleadings and/or documents to the

2,
parties listed in the chart below:
e Notice of Motion for Relief of Automatic Stay
* Certifications in support of Motion for Relief from Automatic Stay
® Proposed Order
e Certification of Service
3.

mode of service indicated,

I hereby certify under penalty of perjury that the above documents were sent using the

/s/ Mathew Morais
Signature
 

 

 

 

 

 

 

Name and Address of Party Served Relationship of Mode of Service
Party to the Case
Kwadwo Osei Agyemang Debtor Q) Hand-delivered
55 Stephen Terrace ‘
Parsippany, NJ 07054 4 one Laer
C} E-mail
Q) Notice of Electronic Filing
(NEF)
Q) Other _ oe
(as authorized by the court *)
Marie-Ann Greenberg Chapter 13 Trustee Q Hand-delivered

Chapter 13 Standing Trustee
30 Two Bridges Rd

Suite 330

Fairfield, NJ 07004

 

Regular mail

Q) Certified mail/RR

(Q E-mail

&] Notice of Electronic Filing
(NEF)

QO Other

(as authorized by the court *)

 

 

Scott M. Itzkowitz

Scott Itzkowitz, Esq:

115 Route 46, Suite C-19
Mountain Lakes, NJ 07046

 

Debtor’s Attomey

 

QO) Hand-delivered

Regular mail

QO) Certified mail/RR

QO) E-mail

&} Notice of Electronic Filing
(NEF)

Q Other

(a3 authorized by the court *)

 

 

* May account for service by fax or other means as authorized by the court through the issuance of an

Order Shortening Time.

rev.d/2dii?
LEOPOLD & ASSOCIATES, PLLC

BY: Matthew Siti, Esquire (Atty. 1.D.# 202032017)
80 Business Park Drive, Suite 110

Armonk, NY 10504

Tel: (914) 219-5787
Attomeys for Rushmore Loan Management Services, LLC in its capacity as servicer for MTGLQ

Investors, LP Z _.
UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEW JERSEY
Newark Vicinage

IN RE: Kwadwo Osei Agyemang Case No.: 14-24903-RG
Debtor

Chapter: 13

Hearing Date: June 5th 2019 at 10:00a.m.

Judge: Rosemary Gambardella

NOTICE OF MOTION FOR RELIEF FROM
THE AUTOMATIC STAY

 

TO:
Kwadwo Osei Agyemang

35 Stephen Terrace
Parsippany, NJ 07054

Marie-Ann Greenberg
Chapter 13 Standing Trustee
30 Two Bridges Rd

Suite 330

Fairfield, NJ 07004

Scott M. Itzkowitz

Scott Itzkowitz, Esq.

115 Route 46, Suite C-19
Mountain Lakes, NJ 07046

DEAR SIRS AND MADAMS:
PLEASE TAKE NOTICE that on June 5, 2019 at 10:00a.m., or as soon as counsel may
be heard, the undersigned attorney for the secured creditor, Rushmore Loan Management

Services, LLC in its capacity as servicer for MTGLQ Investors, LP, will move before the
United States Bankruptcy Court, District of New Jersey, for an Order Vacating the Automatic
Stay with respect to property known as 10 Westline Avenue, Union, NJ 07083, to commence or
continue its foreclosure action, by reason of the failure of the Debtor to make regular monthly
mortgage payments outside his/her Chapter 13 Plan.

PLEASE TAKE FURTHER NOTICE that if you wish to contest this motion, you must
file a written response with the Clerk of the Bankruptcy Court and serve a copy of the
responding papers upon the undersigned at least seven (7) days before the date of the hearing.

PLEASE TAKE FURTHER NOTICE that the moving party avers that no brief is
necessary as the matter does not involve complex legal issues.

PLEASE TAKE FURTHER NOTICE that the undersigned hereby waives oral argument
and relies upon the Certifications in support of this motion unless the matter is contested.

Date: May I, 2019
LEOPOLD & ASSOCIATES, PLLC

/s/ Matthew Siti, Esq,
Matthew Siti, Esq.
 

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)

 

LEOPOLD & ASSOCIATES, PLLC

BY: Matthew Siti, Esquire (Atty. LD,# 202032017)
80 Business Park Drive, Suite 110

Armonk, NY 10504

Tel: (914) 219-5787

Attomeys for Rushmore Loan Management Services,
LLC in its capacity as servicer for MTGLQ

 

Investors, LP
IN re: Case No.: 14-24903-RG
Kwadwo Osei Agyemang, Chapter: 13

Debtor

Hearing Date: June 5, 2019 at 10:00a.m.

Judge: Rosemary Gambardella

 

 

 

CERTIFICATION OF COUNSEL
IN SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY
PURSUANT TO 11. U.S.C. §362
The undersigned, attorney for Movant, Rushmore Loan Management Services, LLC in its
capacity as servicer for MTGLQ Investors, LP, does hereby certify:

1. { am an attorney at law of the State of New Jersey and an associate with the law

firm of Leopold & Associates, PLLC.

2. Movant is Rushmore Loan Management Services, LLC in its capacity as servicer
for MTGLQ Investors, LP.
3. Debtor is the owner of premises, hereinafter known as the mortgaged premises,

located at: 10 Westline Avenue, Union, NJ 07083.

4, Debtor filed the instant Chapter 13 case on July 21, 2014.

a ee nt
5. Movant’s predecessor in interest had previously objected to confirmation. Copy
of Note, Mortgage, Assignment of Mortgage and Transfer of Claim are attached hereto as

Exhibit “A”.

6. That the parties resolved the objection to confirmation by Consent Order So

Ordered August 17, 2015. Copy of Consent Order attached hereto as Exhibit “B”.

7, Paragraphs 2 and 3 of the Consent Order state in pertinent part respectively that
(a) Debtor acknowledges he is responsible for the payment of insurance and if he fails to pay
same, the Bank has the right to advance the fimds and file a Motion for Relief from the
Automatic Stay, or alternatively demand repayment from the Debtor (b) The Debtor
acknowledges and agrees that Bank will continue to advance payment for property taxes on the
subject property, Debtor is solely responsible for repaying JPMorgan Chase for tax payment(s)
advanced JPMorgan Chase Bank has the Tight to file Certification of Default and/or a Motion

for Relief from the Automatic Stay.

8. That the Debtor failed to make payments for taxes and insurance pursuant to the
Consent Order. As a result, Movant has advanced sums necessary for tax and insurance
Payments to protect the subject property. Attached hereto as Exhibit “C™ is Certificate showing

the outstanding sums for Advances,

9. Movant is entitled to relief from the automatic stay Section 362(A) of the code
because of the foregoing default and because (a) adequate protection of the interest of Movant
is lacking,

10. Movant requests relief from the Stay for cause to allow Movant to proceed with its

state law remedies up to and including eviction proceedings.

 
11.‘ [ hereby certify that the foregoing statements made by me are true, [ am aware

that if any of the foregoing statements made by me are willfully false, I am subject to

punishment.

Date: May 1, 2019
LEOPOLD & ASSOCIATES, PLLC

/s/ Matthew Siti, E
Matthew Siti, Esq.
 

 

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)

 

LEOPOLD & ASSOCIATES, PLLC

BY: Matthew Siti, Esquire (Atty. J.D.# 202032017)
80 Business Park Drive, Suite 110

Armonk, NY 10504

Tel: (914) 219-5787

Attomeys for Rushmore Loan M; atagement Services,
LLC in its capacity as servicer for MTGLQ

 

Investors, LP
IN re: Case No.: 14-24903-RG
Kwadwo Osei Agyemang, Chapter: 13

Debtor

Judge: Rosemary Gambardeila

 

 

CERTIFICATION RE: POST-PETITION PAYMENT HISTORY
(NOTE AND MORTGAGE DATED: October 27, 2003)

She le Masi , employed as Paokruptey “optetaliot by

, hereby certifies the following:

 

Recorded on November 24, 2003, in Union County, in Instrument # 289133, Page 19
Property Address: 10 Westline Avenue, Union, NJ 07083
Mortgage Holder: MTGLQ Investors, LP

Mortgagor(s)/ Debtor(s): Kwadwo Osei Agyemang

 
R.E. Taxes: § see attached attachment 1
Insurance: $ see attached attachment 1
Other: $

TOTAL $19,148.80

I certify under penalty of perjury that the above is true,

pate:  /PA/) ¢

Signature
LEOPOLD & ASSOCIATES, PLLC

BY: Matthew Siti, Esquire (Atty. LD.# 202032017)

80 Business Park Drive, Suite 110

Armonk, NY 10504

Tel: (914) 219-5787

Attormeys for Rushmore Loan Management Services, LLC in its capacity as servicer for MT: GLQ

 

 

Investors, LP
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Newark Vicinage
IN RE: Kwadwo Osei Agyemang Case No.: 14-24903-RG
Debtor

Chapter: 13
Judge: Rosemary Gambardella
CERTIFICATION IN SUPPORT OF

MOTION FOR RELIEF FROM THE
AUTOMATIC STAY

L Lye) & ha wt | , do bereby certify that:
yr { b St@e gS
1. lama / My ches T have complete oniedee of the amount due on

the within obligation and mortgage and I am authorized to make this certification.

 

id

Rushmore Loan Management Services, LLC in its capacity as servicer for MTGLQ

Investors, LP is the holder of a mortgage on real property owned by the Debtor and

located at 10 Westline Avenue, Union, NJ 07083 (“Premises”), recorded in Hudson

County.

3, The mortgage cxecuted by the Debtor grants the Movant a lien on the Premises,

4. The Debtor has defaulted upon stipulated payments for taxes and insurance.

5. Movant has not received payments pursuant to the conditional order referenced in the
motion.

6. Since the petition filing date of July 21, 2014, Movant has incurred attorney's fees in

connection with this Motion.

 
7. The amount of the Debtor's monthly payment and the total post-petition arrears due and
owing are provided on the attached Certification regarding the Post-Petition Payment
History.

8. This certification is made in support of the Motion for Relief from the Automatic Stay so
that Movant, Rushmore Loan Management Services, LLC in its capacity as servicer for
MTGLQ Investors, LP, may exercise ail its rights under the applicable non-bankruptcy
law and to move to protect its rights under the mortgage contract,

9. Thereby certify that the foregoing statements made by me are true. 1 am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.

)

dae 9 /1F | Kens
ne a Name: HEL Mass Mahe

Ns: ed Ling? tog Gacialigh

 

 
 

 

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)

 

LEOPOLD & ASSOCIATES, PLLC

BY: Matthew Siti, Esquire (Atty, .D.# 202032017)
80 Business Park Drive, Suite 110

Armonk, NY 10504

Tel: (914) 219-5787

Attomeys for Rushmore Loan Management Services,
LLC in its capacity as servicer for MTGLQ
Investors, LP

 

 

IN re:

Kwadwo Osei Agyemang,
Debtor

 

 

Case No.: 14-24903-RG
Chapter: 13

Judge: Rosemary Gambardella

ORDER VACATING STAY

The relief set forth on the following pages, number two (2) through twe (2) is hereby

ORDERED
(Page 2)
Debtor: Kwadwo Osei Agyemang

Case No: 14-24903-RG
Caption of Order: ORDER VACATING STAY

Upon the motion of Rushmore Loan Management Services, LLC in its capacity as
servicer for MTGLQ Investors, LP, or its Successors or assignees, under Bankruptcy Code
section 362(a) for relief from the automatic Stay as to certain property as hereinafter set forth,

and for cause shown, it is

ORDERED that the automatic stay is vacated to permit the movant to institute or resume
and prosecute to conclusion one or more actions in the court(s) or appropriate jurisdiction to
pursue the movant's rights in the following:

Fa Real property more fully described as:
10 Westline Avenue, Union, NI 07083

O Personal property more fully described as:

It is further ORDERED that the movant may join the debtor and any trustee appointed in
this case as defendants in its action(s) irrespective of any conversion to any other chapter of the
Bankruptcy Code.

The movant shail serve this Order on the Debtor, any Trustee and any other party who
entered an appearance on the motion.

 
EXHIBIT A

 
 

 

NOTE
October 27 2003 NEWARK NEW JERSEY
[Date) [City} [State]
168 WESTLINE AVENUE UNION, NJ 07083
{Property Address]

1. BORROWER'S PROMISE TO PAY
In return for a loan that I have received, I promise to pay U.S. $ 128,000.00 (this amount is called "Principal"),
plus interest, to the order of the Lender. The Lenderis WACHOVIA MORTGAGE CORPORATION

I will make ail payments under this Note in the form of cash, check or money order.
1 understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is
entitled to receive payments under this Note is called the “Note Holder."

Zz INTEREST
Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest at a yearly

mteof 5.750 %.
The interest rate required by this Section 2 is the rate I will pay both before and after any default described in Section

6(B) of this Note.

3. PAYMENTS

(A) Time and Place of Payments

I will pay principal and interest by making a payment every month.

I will make my monthly payment on the ‘1st day of each month beginning on December 1 2003
I will make these payments every month until I have paid alf of the principal and interest and any other charges described
below that I may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will be applied
to interest before Principal. If, on November 1 2018 =, I still owe amounts under this Note, I will pay those
amounts in full on that date, which is called the “Maturity Date."

I will make my monthly payments at 1100 CORPORATE CENTER DRIVE

RALEIGH, NC 27607-5066 or at a different place if required by the Note Holder.

(B) Amount of Monthly Payments
My monthly payment will be in the amount of U.S.$ 1062.92

4. BORROWER'S RIGHT TO PREPAY

[have the right to make payments of Principal at any time before they are due. A payment of Principal only is known as a
“Prepayment.” When I make a Prepayment, I will tell the Note Holder in writing that I am doing so, I may not designate a
payment as a Prepayment if I have not made all the monthly payments due under the Note.

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder will use my
Prepayments to reduce the amount of Principal that ] owe under this Note. However, the Note Holder may apply my
Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my Prepayment to reduce the
Principal amount of the Note. If I make a partial Prepayment, there will be no changes in the due date or in the amount of my
monthly payment unless the Note Holder agrees in writing to those changes.

MULTISTATE FIXED RATE NOTE - Singie Family - Fennie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3200 1/01
241430 (25/pkg tev03) (01/01) [24301] Page | of 3 SB

 

 

 

 

 
 

f , ' aavene NG

§. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or
other loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such loan
charge shall be reduced by the amount necessary to reduce the charge to the pemnitted limit; and (b) any sums already collected
from me which exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund by
reducing the Principal ! owe under this Note or by making a direct payment to me. If a refund reduces Principal, the reduction
will be treated as a partial Prepayment.

6. BORROWER'S FAILURE TO PAY AS REQUIRED
(A) Late Charge for Overdue Payments
If the Note Holder has not received the full amount of any monthly payment by the end of 15 calendar days after
the date it is due, I will pay a Jate charge to the Note Holder. The amount of the charge willbe 5.000 % of my
overdue payment of principal and interest
I will pay this late charge promptly but only once on each late payment.

(B) Default
If I do not pay the full amount of each monthly payment on the date it is due, F will be in defautt.

(C) Notice of Default

If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a
certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not been paid and all
the interest that I owe on that amount. That date must be at least 30 days after the date on which the notice is mailed to me or

delivered by other means.

(D) No Waiver By Note Holder
Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described
above, the Note Holder will still have the right to do so if I am in default at a later time,

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to
be paid back by me for ail of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law. Those
expenses include, for example, reasonable attorneys’ fees.

7. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
Holder a notice of my different address,

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first
class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if I am given a notice of that

different address.

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in
this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this Note is
also obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety
or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce its
rights under this Note against each person individually or against all of us together. This means that any one of us may be
required to pay all of the amounts owed under this Note.

5. WAIVERS
I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.

"Presentment" means the right to require the Note Holder to demand payment of amounts due. “Notice of Dishonor" means the
right to require the Note Holder to give notice to other persons that amounts due have not been paid,

Form 3200 L/0t
241430 (each rev03) QL] [14302] Page 2 of 3 SB

 

 
 

 

t ‘ , aenne

é

10. UNIFORM SECURED NOTE
This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections given to the
Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"), dated the same date as
this Note, protects the Note Holder from possibie losses which might result if I do not keep the promises which I make in this
Note, That Security Instrument describes how and under what conditions I may be required to make immediate payment in full
of ail amounts I owe under this Note. Some of those conditions are described as follows:
If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is
hot a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender may require immediate payment in full of ail sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such exercise is prohibited by
Applicable Law.
If Lender exercises this option, Lender shall give Borrower notice of acceleration, The notice shall provide
a period of not less than 30 days from the date the notice is given in accordance with Section 15 within which
Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay these sums prior to
the expiration of this period, Lender may invoke any remedies permitted by this Security Instrument without
further notice or demand on Borrower,

WITNESS THE HANDS) AND SEAL(S) OF THE UNDERSIGNED.

Kero yo Arp diewne n/ (Seal) (Seal)

 

 

 

 

 

 

 

 

 

 

KWADWO O AGYEMANG / ~Borrower -Borrower
(Seal) (Seal)
“Borrower -Borrower
(Seal) (Seal)
-Borrower -Bormwer
. (Seal) (Seal)
PAY TO THE ORDER OF “tg = “Borrower oes
WITHOUT RECOURSE {Sign Original Only}
WACHOVIA MORTGAGE CORPORATION
BY:
Assistant Vice President
DAVIS SB
Form 3200 NOt

241430 (L/each rev03) (OL/01) (14303) Page 3 of 3

 

 

OE at tbr SF Sa i
 

wt

 

    
 
   

  

 

 

Return To:
WACHOVIA MORTGAGE CORPORATION
1100 CORPORATE CENTER DRIVE - NC4723
RALEIGH, NC 27607-5066 0 R | G | N A [
govénge, Flecaived & Recorded Mortgage-2
" fort eS Union County,NJ inst# 289133
\ 11/24/2003 3:40 Pgs-19
Atey Foanne Rajoppi Consider. 00
ey oe ounty Clerk AT Fee .00
Sen ERAT ON
[Space Above This Line For Recording Data}
MORTGAGE
MIN
. /

DEFINITIONS

Words used in multiple sections of this document are defined below and other words are defined In Sections
3, 11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are also
provided in Section 16.

(A) "Security Instrument" means this document, which is dated October 27 «2003 '
together with all Riders to this document.
(B) "Borrower" is

KWADWO O AGYEMANG

Borrower is the mortgagor under this Security Instrument.

(C) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is
acting solely as a nominee for Lender and Lender's successors and assigns. MERS is the mortgagee
under this Security Instrument. MERS is organized and existing under the laws of Delaware, and has an
address and telephone of P.O. Box 2026, Flint, MI 48501-2026, tel MERS.

NEW JERSEY - Single Family + Fannie Mae/freddie Mac UNIFORM INSTRUMENT WITH MERS Form 3031 W/01
241605 (rev03 11/00) [16051} Page ft of 15°

410419-0277

 

 

 

 
 

, Gocco
AGYEMANG

(D) "Lender" is WACHOVIA MORTGAGE CORPORATION

Lender isa CORPORATION

organized and existing under the laws of NORTH CAROLINA

Lender's address is 1109 CORPORATE CENTER DRIVE
RALEIGH, NC 27607-5066

{E) "Note" means the promissory note signed by Borrower and dated October 27 2003
The Note states that Borrower owes Lender One Hundred Twenty Elght Thousand and no/100
Dollars

(U5. $ 128,000.00 ) plus interest. Borrower has promised to pay this debt in regular Periodic
Payments and to pay the debt in full not later than November 1 2018 .

(F) "Property" means the property that is described below under the heading "Transfer of Rights in the
Property.”

(G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges
due under the Note, and ail sums due under this Security Instrument, plus interest.

() "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following
Riders are to be executed by Borrower [check box as applicable}:

[~] Adjustable Rate Rider (4¢] Condominium Rider (__] Second Home Rider

|_] Balloon Rider {__] Planned Unit Development Rider © [—_] 1-4 Family Rider

[_] VA Rider |__|] Biweekly Payment Rider [xc] Other(s) [specify] «
* LEGAL DESCRIPTION

(1) “Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
non-appealable judicial opinions.
(3) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other
charges that are imposed on Borrower or the Property by a condominium association, homeowners
association or similar organization.
{K) "Electronic Funds Transfer" means any transfer of finds, other than a transaction Originated by
check, draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic
instrument, computer, cr magnetic tape so as to order, instruct, or authorize a financial institution to debit
or credit an account. Such term includes, but is not limited to, point-of-sale transfers, automated teller
machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse
transfers,
(L) "Escrow Items” means those items that are described in Section 3.

“Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid
by any third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i)
damage to, or destruction of, the Property; (ii) condemnation or other taking of all or any part of the
Property; (iii) conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the
value and/or condition of the Property.
(N) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on,
the Loan.
(O) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the
Note, plus (ii) any amounts under Section 3 of this Security Instrument.
{P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its
implementing regulation, Regulation X (24 C.P.R. Part 3500), as they might be amended from time to
time, or any additional or successor legislation or regulation that governs the same subject matter. As used
in-this Security Instrument, "RESPA" refers to all requirements and restrictions that are imposed in regard
to a “federally related mortgage loan” even if the Loan does not qualify as a “federally related mortgage
loan" under RESPA.

$B
241605 (rev03 14/00) [16052] Page 2 of 15 Form 3031 1/01

w{Oh19-U278

 

 

 
 

. evel

(Q) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or
not that party has assumed Borrower's obligations under the Note and/or this Security Instrument,

TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
modifications of the Note; and (ii) the performance of Borrower's covenants and agreements under this
Security Instrument and the Note. For these purposes, Borrower does hereby mortgage, grant and convey
to MERS (solely as nominee for Lender and Lender's successors and assigns) and to the successors and
assigns of MERS ._ the following described property located in the

COUNTY of UNION
(Type of Recording Jurisdiction] . - {Name of Recording Jurisdiction)

SEE ATTACHED LEGAL DESCRIPTION

Property Account Number: which currently has thé address

of 10 WESTLINE AVENUE [Street]
UNION . . [City], New Jersey 07083 (Zip Code]

(“Property Address"):

TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall
also be covered by this Security Instrument, All of the foregoing is referred to in this Security Instrument
as the “Property.” Borrower understands and agrees that MERS holds only legal title to the interests
granted by Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS
(as nominee for Lender and Lender's successors aid assigns) has the right: to exercise any or all of those
interests, including, but not limited to, the right to foreclose and sell the Property; and to take any action
required of Lender including, but not lithited to, releasing and canceling this Security Instrument.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has
* ‘the right to grant and convey the Property and that the Property is unencumbered, except for encumbrances
of record. Borrower warrants and will defend generally the title to the Property against all claims and
demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real

property,

$B
241605 (revO3 11/00) (16053} Page 3 of 15 : Form 3031 1/01

AlOK]9-279

 

 

 
 

 

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges,
Borrower shall pay when due the principal of, and interest on, the debt evidenced by the Note and any
prepayment charges and late charges due under the Note, Borrower shalt also pay funds for Escrow Items
Pursuant to Section 3. Payments due under the Note and this Security Instrument shall be made in U.S.
currency. However, if any check or other instrument received by Lender as payment under the Note or this
Security Instrument is retumed to Lender unpaid, Lender may require that any or all Subsequent payments

- due under the Note and this Security Instrument be made in one or more of the following forms, as selected
by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's check,
provided any such check is drawn upon an institution whose deposits are insured by a federal agency,
instrumentality, or entity; or (d) Electronic Funds Transfer.

Payments are deemed received by Lender when received at the location designated in the Note or at
such other location as may be designated by Lender in accordance with the notice provisions in Section 15.
Lender may retum any payment or partial payment if the payment or partlal payments are insufficient to
bring the Loan current. Lender may accept any payment or partial payment insufficient to bring the Loan
current, without waiver of any rights hereunder or prejudice to its rights to refuse such payment or partial
payments in the future. If Lender accepts such payments, it shali apply such payments at the time such
payments are accepted. No offset or claim which Borrower might have now or in the future against Lender
Shall relieve Borrower from making payments due under the Note and this Security Instrument or
performing the covenants and agreements secured by this Security Instrument.

2. Apptication of Payments or Proceeds. Except as otherwise described in this Section 2, all
payments accepted and applied by Lender shail be applied in the following order of priority: (a) interest due
under the Note; (0) principal due under the Note; (c) amounts due under Section 3. Such payments shall be
applied to each Periodic Payment in the order in which it became due. Any remaining amounts shall be
applied first to late charges, second to any other amounts due under this Security Instrument, and then to
reduce the principai balance of the Note.

If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment and
the late charge. If more than one Periodic Payment is outstanding, Lender may apply any payment received
from Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment can be
paid in full. To the extent that any excess exists after the payment is applied to the full payment of one or
more Periodic Payments, such excess may be applied to any late charges due. Voluntary prepayments shall

_ be applied first to any prepayment charges and then as described in the Note.

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under
the Note shall not extend or postpone the due date, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due
under the Note, untit the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due
for: (a) taxes and assessments and other items which can attain priority over this Security Instrument as a
lien or encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if any; (c)
premiums for any and all insurance required by Lender under Section 5; and (dq) Mortgage Insurance
premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment of Mortgage
Insurance premiums in accordance with the provisions of Section 10. These items are called “Escrow
Items.” At origination or at any time during the term of the Loan, Lender may require that Community
Association Dues, Fees, and Assessments, if any, be escrowed by Borrower, and such dues, fees and
assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of amounts to
be paid under this Section. Borrower shall ‘pay Lender the Funds for Escrow [tems unless Lender waives
Borrower's obligation to pay the Funds for any or all Escrow Items, Lender may waive Borrower's
obligation to pay to Lender Funds for any or all Escrow Items at any time. Any such waiver may only be in
writing. in the event of such waiver, Borrower shall pay directly, when and where payable, the amounts

241605 (rev03 11/00) [16054] Page 4 of [5 Form 3031 1/01
SB

yok 19-228!

 

 

 
 

| alc

due for any Escrow Items for which payment of Funds has been waived by Lender and, if Lender requires,
Shall furnish to Lender receipts evidencing such payment within such time period as Lender may require.
Borrower's obligation to make such payments and to provide receipts shall for all purposes be deemed to be
a covenant and agreement contained in this Security Instrument, as the phrase "covenant and agreement” is
used in Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and
Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section 9
and pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such
amount. Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in
accordance with Section 15 and, upon such revocation, Borrower shall pay to Lender ail Funds, and in
such amounts, that are then required under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply

the Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can
require under RESPA. Lender shall estimate the amount of Funds due on the basis of current data and
reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable
Law.
The Funds shall be held in an institution whose deposits are insured by 2 federal agency,
instrumentality, or entity (including Leader, if Lender is an institution whose deposits are so insured) or in
any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later then the time
specified under RESPA. Lender shalt not charge Borrower for holding and applying the Funds, annually
analyzing the escrow account, or verifying the Escrow items, unless Lender pays Borrower interest on the
Funds and Applicable Law permits Lender to make such a charge. Unless an agreement is made in writing
or Applicable Law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower
any interest or ¢arnings on the Funds. Borrower and Lender can agree in writing, however, that interest
shall be paid on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the
Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to
Borrower for the excess funds In accordance with RESPA. If there is a shortage of Funds held in escrow,
as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to
Lender the amount necessary to make up the shortage in accordance with RESPA, but in no more than
12 monthly payments, [f there is a deficiency of Funds held in escrow, as defined under RESPA, Lender
shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to
make up the deficiency in accordance with RESPA, but in no more than 12 monthly payments.

Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender.

4, Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions
attributable to the Property which can attain priority over this Security Instrument, leasehold payments or
ground rents on the Property, if any, and Community Association Dues, Fees, and Assessments, if any. To
the extent that these items are Escrow Items, Borrower shall pay them in the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable
to Lender, but only so long as Borrower is performing such agreement; (b) contests the lien in good faith
by, or defends against enforcement of the lien in, legal proceedings which in Lender's opinion operate to
prevent the enforcement of the lien while those proceedings are pending, but only until such proceedings
are concluded; or (c) secures from the holder of the lien an agreement satisfactory to Lender subordinating
the lien to this Security Instrument. If Lender determines that any part of the Property is subject to a lien
which can attain priority over this Security Instrument, Lender may give Borrower a notice identifying the

SB
241605 (revO3 11/00) [16055] Page 5 of 15 Form 3031 1/01

#(O419-i282

 

 
 

lien. Within 10 days of the date on which that notice is given, Borrower shall satisfy the lien or take one or
more of the actions set forth above in this Section 4. -

Lender may require Borrower to pay a one-time charge for a reat estate tax verification and/or
reporting service used by Lender in connection with this Loan.

5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on
the Property insured against loss by fire, hazards included within the term "extended coverage," and any
other hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance.
This insurance shall be maintained in the amounts (including deductible levels) and for the periods that
Lender requires. What Lender requires pursuant to the preceding sentences can change during the term of
the Loan. ‘The insurance carrier providing the insurance shall be chosen by Borrower subject to Lender's
right to disapprove Borrower's choice, which right shall not be exercised unreasonably. Lender may
require Borrower to pay, in connection with this Loan, either: (a) a one-time charge for flood zone
determination, certification and tracking services or (b) a one-time charge for flood zone determination and
certification services and subsequent charges each time remappings or similar changes occur which
reasonably might affect such determination or certification. Borrower shall also be responsible for the
payment of any fees imposed by the Federal Emergency Management Agency in connection with the
review of any flood zone determination resulting from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above, Lender may cbtain insurance
coverage, at Lender's option and Borrower's expense. Lender is under no obligation to purchase any
particular type or amount of coverage. Therefore, such coverage shall cover Lender, but might or might
Not protect Borrower, Borrower's equity in the Property, or the contents of the Property, against any risk,
hazard or liability and might provide greater or lesser coverage than was previously in effect Borrower
acknowledges that the cost of the insurance coverage so obtained might significantly exceed the cost of
insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall
become additional debt of Borrower secured by this Security Instrument. These amounts shall bear interest
at the Note rate from the date of disbursement and shall be payable, with such interest, upon notice from
Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subject to Lender's
right to disapprove such policies, shall include a standard mortgage clause, and shail name Lender 2s
mortgagee and/or as an additional loss payee. Lender shall have the right to hold the policies and renewal
certificates. If Lender requires, Borrower shall promptly give to Lender all receipts of paid premiums and
renewal notices. IF Borrower obtains any form of insurance coverage, not otherwise required by Lender,
for damage to, or destruction of, the Property, such policy shall include a standard mortgage clause and
shall name Lender as mortgagee and/or as an additional loss payee,

In the event of loss, Borrower shail give prompt notice to the insurance carrier and Lender. Lender
may make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree
in writing, any insurance proceeds, whether or not the underlying insurance was required by Lender, shall
be applied to restoration or repair of the Property, if the restoration or repair is economically feasible and
Lender's security is not lessened. During such repair and restoration period, Lender shall have the right to
hold such insurance proceeds until Lender has had an opportunity to inspect such Property to ensure the
work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
promptly. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of
progress payments as the work is completed. Unless an agreement is made in writing or Applicable Law
requires interest to be paid on such insurance proceeds, Lender shall not be required to pay Borrower any
interest or earnings on such proceeds. Fees for public adjusters, or other third parties, retained by
Borrower shall not be paid out of the insurance proceeds and shail be the sole obligation of Borrower. If the
restoration or repair is not economically feasible or Lender's security would be lessened, the insurance
proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with the
excess, if any, paid to Borrower. Such insurance proceeds shall be applied in the order provided for in
Section 2,

B
241605 (rev03 11/00) [16056] Page 6 of 15 Form 3031 se

H#10K19-0283

 

 

a
 

my sreventnc

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim
and related matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance
carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The 30-day period will

begin when the notice is given. In either event, or if Lender acquires the Property under Section 22 or °

otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance proceeds in an
amount not to exceed the amounts unpaid under the Note or this Security Instrument, and (b) any other of
Borrower's rights (other than the right to any refund of unearned premiums paid by Borrower) under ail
insurance policies covering the Property, insofar as such rights are applicable to the coverage of the
Property. Lender may use the insurance proceeds either to repair or restore the Property or to pay amounts
unpaid under the Note or this Security Instrument, whether or not then due. .

-6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal
residence within 60 days after the execution of this Security Instrument and shall continue to occupy the
- Property as Borrower's principal residence for at least one year after the date of Occupancy, uniess Leader
otherwise agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating
circumstances exist which are beyond Borrower's control.

7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower shail not
destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the Property.
Whether or not Borrower is residing in the Property, Borrower shal! maintain the Property in order to
prevent the Property from deteriorating or decreasing in value due to its condition. Unless it is determined
pursuant to Section 5 that repair or restoration is not economicaily feasible, Borrower shail promptly repair
the Property if damaged to avoid further deterioration or damage. If insurance or condemnation proceeds
are paid in connection with damage to, or the taking of, the Property, Borrower shall be responsible for
repairing or restoring the Property only if Lender bas reledged proceeds for such purposes. Lender may
disburse proceeds for the repairs and restoration in a single payment or in a series of progress payments as
the work is completed. If the insurance or condemnation proceeds are not sufficient to repair or restore the
Property, Borrower is not relieved of Borrower's obligation for the completion of such repair or
restoration.

Lender or. its agent may make reasonable entries upon and inspections of the Property. If it has
reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
Borrower notice at the time of or prior to such an interior inspection specifying such reasonable cause.

8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application process,
Horrower or any persons or entities acting at the direction of Borrower or with Borrower's knowledge or
consent gave materially false, misleading, or inaccurate information or statements to Lender (or failed to
provide Lender with material information) in connection with the Loan. Material representations include,
but are not limited to, representations concerning Borrower's Occupancy of the Property as Borrower's
Principal residence. .

9. Protection of Lender's Interest in the Property and Rights Under this Security Instrument. If
(2) Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there
is a legal proceeding that might significantly affect Lender's interest in the Property and/or rights under this
Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for
enforcement of a lien which may attain priority over this Security Instrument or to enforce laws or
Teguiations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
reasonable or appropriate to protect Lender's interest in the Property and rights under this Security
Instrument, including protecting and/or assessing the value of the Property, and securing and/or repairing
the Property. Lender's actions can include, but are not limited to: (a) paying any sums secured by a lien
which has priority over this Security Instrument; (b) appearing in court: and (c) paying reasonable

SB
241605 (rev03 11/00) [16057) Page 7 of 15 Form 3031 1/01

M(OW19-U284

 

 

 
 

Sal
AGYEMANG

attorneys’ fees (o protect its interest in the Property and/or rights under this Security Instrument, including
its secured position in a bankruptcy proceeding. Securing the Property includes, but is not limited to,
entering the Property to make repairs, change locks, replace or board up doors and windows, drain water
from pipes, eliminate building or other code violations or dangerous conditions, and have utilities turned on
or off, Although Lender may take action under this Section 9, Lender does not have to do so and is not
under any duty or obiigation to do so, [ft is agreed that Lender incurs no liability for not taking any or ail
actions authorized under this Section 9.

Any amounts disbursed by Lender under -this Section 9 shall become additional debt of Borrower
secured by this Security Instrument. These amounts shail bear interest at the Note rate from the date of
disbursement and shail be payable, with such interest, upon notice from Lender to Borrower requesting
payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease.
If Borrower acquires fee title to the Property, the leasehold and the fee title shalt not merge unless Lender
agrees to the merger in writing.

10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan,
Borrower shail pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason,
- the Mortgage Insurance coverage required by Lender ceases to be available from the mortgage insurer that
previously provided such insurance and Borrower was required to make separately designated payments
toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain
coverage substantially equivalent to the Mortgage Insurance previously in effect, at a cost substantially
equivalent to the cost to Borrower of the Mortgage Insurance previcusiy in effect, from an alternate
mortgage insurer selected by Lender. If substantially equivalent Mortgage Insurance coverage is not

available, Borrower shall continue to pay to Lender the amount of the separately designated payments that
were due when the insurance coverage ceased to be in effect. Lender will accept, use and retain these
payments as a non-refundable loss reserve in lieu of Mortgage Insurance. Such loss reserve shall be non-
refundable, notwithstanding the fact that the Loan is ultimately paid in full, and Lender shail not be
required to pay Borrower any interest or earnings on such loss reserve. Lender can no longer require loss
reserve payments if Mortgage Insurance coverage (in the amount and for the period that Lender requires)
provided by an insurer selected by Lender again becomes available, is obtained, and Lender requires
separately designated payments toward the premiums for Mortgage Insurance. If Lender required Mortgage
Insurance as a condition of making the Loan and Borrower was required to make separately designated —
payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to
maintain Mortgage Insurance in effect, or to provide a non-refundable foss reserve, until Lender's
requirement for Mortgage Insurance ends in accordance with any written agreement between Borrower and
Lender providing for such termination or until termination is required by Applicable Law. Nothing in this
Section 10 affects Borrower's obligation to pay interest at the rate provided in the Note.

Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it may
incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.

Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may
enter into agreements with other. parties that share or modify their risk, or reduce losses. These agreements
are on terms and conditions that are satisfactory to the mortgage insurer and the other party (or parties) to

- these agreements. These agreements may require the mortgage insurer to make payments using any source
Of funds that the mortgage insurer ‘may have available (which may include funds obtained from Mortgage
Insurance premiums).

As a result.of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer, any
other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that
derive from (or might be characterized as ) a portion of Borrower's payments for Mortgage Insurance, in
exchange for sharing or modifying the mortgage insurer's risk, or reducing losses. If such agreement
provides that an affiliate of Lender takes a share of the insurer's risk in exchange for a share of the
premiums paid to the insurer, the arrangement is often termed "captive reinsurance." Further: SB

241605 (revO3 11/00) (16058) Page 8 of 15 Form 303i 1/01

#10419-0285

 

 

 
 

 

peste
AGYEMANG

(a) Any such agreements will not affect the amounts that Borrower has agreed to pay for
-Mortgage Insurance, or any other terms of the Loan. Such agreements will not increase the amount
Borrower will owe for Mortgage Insurance, and they will not entitle Borrower to any refund.

(b) Any such agreements.will not affect the rights Borrower has - if any - with respect to the
Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights
may include the right to receive certain disciosures, to request and obtain cancellation of the
Mortgage Insurance, to have the Mortgage Insurance terminated automatically, and/or to receive &
refund of any Mortgage Insurance premiums that were tmearned at the time of such cancellation or
termination.

11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby
assigned to and shall be paid to Lender. .

If the Property is damaged, such Miscellaneous Proceeds shail be applied to restoration or repair of the
Property, if the restoration or repair is economically feasible and Lender's security is not lessened. During
such repair and restoration period, Lender shall have the right to hold such Miscellaneous Proceeds until
Lender has had an opportunity to inspect such Property to ensure the work has been completed to Lender’s
satisfaction, provided that such inspection shall be undertaken promptly. Lender may pay for the repairs
and restoration in a single disbursement or in a series of progress payments as the work is completed.
Unless an agreement is made in writing or Applicable Law requires interest to be paid on such
Miscellaneous Proceeds, Lender shall not be required to pay Borrower any interest or earnings on such
Miscellaneous Proceeds. If the restoration or repair is not economically feasible or Lender's security would
be lessened, the Miscellaneous Proceeds shail be applied to the sums secured by this Security Instrument,

whether or not then due, with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be °

applied in the order provided for in Section 2. :

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds
shall be applied to the sums secured by this Security Instrument, whether or not then due, with the excess,
if any, paid to Borrower.

. _ In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is equal to or
greater than the amount of the sums secured by this Security Instrument immediately before the partial
taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing, the sums
secured by this Security Instrument shall be reduced by the amount of the Miscellaneous Proceeds
multiplied by the following -fraction: (a) the total amount of the sums secured immediately before the partial
taking, destruction, or loss in value divided by (b) the fair market value of the Property immediately before
the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is less than the
amount of the sums secured immediately before the partial taking, destruction, or loss in value, unless
Borrower and Lender otherwise agree in writing, the Misceflaneous Proceeds shail be applied to the sums
secured by this Security Instrument whether or not the sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing
Party (as defined in the next sentence) offers to make an award to settle a claim for damages, Borrower
fails to respond to Lender within 30 days after the date the notice is given, Lender ts authorized to collect
and apply the Miscellaneous Proceeds either to restoration or repair of the Property or to the sums secured
by this Security Instrument, whether or not then due. “Opposing Party" means the third party that owes
Borrower Miscellaneous Proceeds or the party against whom Borrower has a right of action in regard to
Miscellaneous Proceeds.

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
Lender's judgment, coutd result in forfeiture of the Property or other material impairment of Lender's

SB
241605 (revd3 LL/00) [16059] Page 9 of 15 Form 3031 V0l

51 0419-0286

 

 

 

 

 
 

 

 

interest in the Property or rights under this Security Instrument. Borrower can cure such a default and, if
acceleration has occurred, reinstate as provided in Section 19, by causing the action or proceeding to be
dismissed with a ruling that, in Lender's judgment, preciudes forfeiture of the Property or other material
impairment of Lender's interest in the Property or rights under this Security Instrument. The proceeds of
any award or claim for damages that are attributable to the impairment of Lender's interest in the Property
are hereby assigned and shail be paid to Lender.

Ail Miscellaneous Proceeds that are not applied to restoration or repair of the Propetty shall be applied
in the order provided for in Section 2,

12. Borrower Not Released; Forbearance By Lender Not a Waiver, Extension of the time for
Payment or modification of amortization of the sums secured by this Security Instrument granted by Lender
to Borrower or any Successor in Interest of Borrower shall not operate to release the Nabitity of Borrower
or any Successors in Interest of Borrower. Lender shall not be required to commence proceedings apainst
any Successor in Interest of Borrower or to refuse to extend time for payment or otherwise modify
amortization of the sums secured by this Security Instrument by reason of any demand made by the original
Borrower or eny Successors in Interest of Borrower. Any forbearance by Lender in exercising any right or
remedy including, without limitation, Lender's acceptance of payments from third persons, entities or
Successors in Interest of Borrower or in amounts less than the amount then due, shail not be a walver of or
preclude the exercise of any right or remedy.

13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants
and agrees that Borrower's obligations and tlability shall be joint and several. However, any Borrower who
co-signs this Security Instrument but does not execute the Note (a “co-signer"): (a) is co-signing this
Security Instrument only to mortgage, grant and convey the co-signer's interest in the Property under the
terms of this Security Instrument; (b) is not personally obligated to pay the sums secured by this Security
Instrument; and (c) agrees that Lender and any other Borrower can agree to extend, modify, forbear or
make any accormmodations with regard to the terms of this Security Instrument or the Note without the co-
signer's consent.

Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's
obligations under this Security Instrument in writing, and is approved by Lender, shall obtain ail of
Borrower's rights and benefits under this Security Instrument. Borrower shall not be released from
Borrower's obligations and liability under this Security Instrzment unfess Lender agrees to such release in
writing. The covenants and agreements of this Security Instrument shall bind (except as provided in Section
20) and benefit the successors and assigns of Lender.

14. Loan Charges. Lender may charge Borrower fees for services performed in connection with
Borrower's default, for the purpose of protecting Lender's interest in the Property and rights under this
Security Instrument, including, but not limited to, attorneys’ fees, property inspection and valuation fees.
In regard to any other fees, the absence of express authority in this Security Instrument to charge a specific
fee to Borrower shall not be construed as a prohibition on the charging of such fee. Lender may not charge
fees that are expressly prohibited by this Security Instrument or by Applicable Law,

If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so
that the interest or other [oan charges collected or to be collected in connection with the Loan exceed the
permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from Borrower which exceeded permitted
limits will be refunded to Borrower. Lender may choose to make this refund by reducing the principal
owed under the Note or by making a direct payment to Borrower. If a refund reduces principal, the
reduction will be treated as a partial prepayment without any prepayment charge (whether or not a
prepayment charge is provided for under the Note). Borrower's acceptance of any such refund made by
direct payment to Borrower will constitute a waiver of any right of action Borrower might have arising out
of suck overcharge,

SB
241605 (rev03 11/00} [160510] Page 10 of 15 Form 3031 1/01

41 0419-028)

 

 

 

ee

Za -
 

‘ ’ . AG ae

15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must
be in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to have
been given to Borrower when mailed by first class mail or when actually delivered to Borrower's notice
address if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers unless
Applicable Law expressly requires otherwise. The notice address shall be the Property Address unless
Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly notify
Lender of Borrower's change of address, IF Lender specifies a procedure for reporting Borrower's change
of address, then Borrower shall only report a change of address through that specified procedure. ‘There
may be only one designated notice address under this Security Instrument at any one time. Any notice to
Lender shall. be given by delivering it or by mailing it by first class mail to Lender's address stated herein
unless Lender has designated another address by notice to Borrower. Any notice in connection with this
Security Instrument shall not be deemed to have been given to Lender until actually received by Lender. If
any notice required by this Security Instrument is also required under Applicable Law, the Applicable Law
requirement will satisfy the corresponding requirement under this Security Instrument.

16, Governing Law; Severability; Rules of Construction. This Security Instrument shail be governed
by federal law and the law of the jurisdiction in which the Property is located. All rights and obligations
contained in this Security Instrument are subject to any requirements and limitations of Applicable Law.
Applicable Law might explicitly or implicitly allow the parties to agree by contract or it might be silent, but
such silence shall not be construed as a prohibition against agreement by contract. In the event that any
provision or clause of this Security Instrument or the Note conflicts with Applicable Law, such conflict
Shall not affect other provisions of this Security Instrument or the Note which can be given effect without the
conflicting provision. ;

As used in this Security Instrument: (2) words of the masculine gender shall mean and include
corresponding neuter words or words of the feminine gender; (b) words in the Singular shall mean and
include the plural and vice versa; and (c) the word "may" gives sole discretion without any obligation to
take any action.

- 17. Borrower's Copy. Borrower shail be given one copy of the Note and of this Security Instrument.

18. Transfer of the Property or a Beneficial Interest ‘in Borrower. As used in this Section 18,
"Interest in the Property" means any legal or beneficial interest in the Property, including, but not limited
to, those beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or
escrow agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.

If ail or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is
not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by ‘Lender if such exercise is prohibited by
Applicable Law.

If Lender exercises this option, Lender shail give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this
Security Instrument without further notice or demand on Borrower. .

19, Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions,
Borrower shall have the right to have enforcement of this Security Instrument discontinued at any time
prior to the earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in
this Security Instrument; (b) such other period as Applicable Law might specify for the termination of
Borrower's right to reinstate; or (c) entry of a judgment enforcing this Security Instrument. Those
conditions are that Borrower: (a) pays Lender all sums which then would be due under this Security
Instrument and the Note as if no acceleration had occurred; (b) cures any default of any other covenants or
agreements; (c) pays all expenses incurred in enforcing this Security Instrument, including, but not limited

$B
241605 (revO3 12/00) [160511] Page 21 of 15 Form 3031 LOL

#/0419-0288

 

 
 

i

aw
‘ AGYEMANG

to, reasonable attomeys' fees, property inspection and valuation fees, and other fees incurred for the
purpose of protecting Lender's interest in the Property and rights under this Security Instrument; and (d)
takes such action as Lender may reasonably require to assure that Lender's interest in the Property and
rights under this Security Instrument, and Borrower's obligation to pay the sums secured by this Security
Instrument, shall continue unchanged. Lender may require that Borrower pay such reinstatement sums and
expenses in one or more of the following forms, as selected by Lender: (a) cash; (b) money order; (c}
certified check, bank check, treasurer's check or cashier's check, provided any such check is drawn upon
an institution whose deposits are insured by a federal agency, instrumentality or entity; or (d) Electronic

‘Funds Transfer. Upon reinstatement by Borrower, this Security Instrument and obligations secured hereby

shall remain fully effective as if no acceleration had occurred. However, this right to reinstate shall not
appiy in the case of acceleration under Section 18.

20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the
Note (together with this Security Instrument) can be sold one or more times without prior notice to Borrower.
A sale might result in a change in the entity (known as the "Loan Servicer") that coflects Periodic Payments
due under the Note and this Security Instrument and performs other mortgage loan servicing obligations
under the Note, this Security Instrument, and Applicable Law, There also might be one or more changes of
the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan Servicer, Borrower will be
given written notice of-the change which will state the name and address of the new Loan Servicer, the
address to which payments should be made and any other information RESPA requires in connection with a
notice of transfer of servicing, Ef the Note is sold and thereafter the Loan is serviced by a Loan Servicer other
than the purchaser of the Note, the mortgage loan servicing obligations to Borrower will remain with the
Loan Servicer or be transferred io a successor Loan Servicer and are not assumed by the Note purchaser
unless otherwise provided by the Note purchaser.

- Neither Borrower nor Lender may commence, join, or be joined to any judicial action {as either: an
individual litigant or the member of a class) that arises from the other party's actions pursuant to this
Security Instrument or that alleges that the other party has breached any provision of, or any duty owed by
reason of, this Security Instrument, until such Borrower or Lender has notified the other party (with such
notice given in compliance with the requirements of Section 15) of such alleged breach and afforded the
other party hereto a reasonable period after the giving of such notice to take corrective action. [f Applicable
Law provides a time period which must elapse before certain action can be taken, that time period will be
deemed to be reasonable for purposes of this paragraph. The notice of acceleration and opportunity to cure

: given to Borrower pursuant to Section 22 and the notice of acceleration given to Borrower pursuant to

Section 18 shall be deemed to satisfy the notice and opportunity to take corrective action provisions of this
Section 20,

21, Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances" are those
substances defined as toxic or hazardous substances, pollutants, or wastes by Environmentat Law and the
following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and
herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materiais; (b)
"Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that
relate to health, safety or environmental protection; (c) “Environmental Cleanup" includes any response
action, remedial action, or removal action, as defined in Environmental Law; and (d) an "Environmental
Condition" means a condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup,

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do,
nor allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental
Law, (b) which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a
Hazardous Substance, creates a condition that adversely affects the value of the Property. The preceding
two sentences shall not apply to the presence, use, or storage on the Property of small quantities of

$B
241605 (rev03 11/00) [160512] Page 12 of 15 Form 3031 L/01

$10419-0289

 

 

 

 

TMT atelie TT

CRSA ee
 

‘ ' AGYEMANG

‘Hazardous Substances that are generally recognized to be appropriate to normal residential uses and to
maintenance of the Property (including, but not limited to, hazardous substances in consumer products},

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or
other action by any governmental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which Borrower has actual knowledge, (b) any
Environmental Condition, including but not limited to, any Spilling, leaking, discharge, release or threat of
release of any Hazardous Substance, and (c) any condition caused by the presence, use or release of a
Hazardous Substance which adversely affects the value of the Property. [f Borrower learns, or is notified
by any governmental or regulatory authority, or any private patty, that any removal or other remediation of
any Hazardous Substance affecting the Property is necessary, Borrower shall promptiy take all necessary
remedial actions in accordance with Environmental Law. Nothing herein shall create any obligation on
Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies, Lender shail give notice to Borrower prior to acceleration following
Borrower's breach of any covenant or agreement in this Security Instrument (but not prior to
acceleration under Section 18 unless Applicable Law provides otherwise). The notice Shall specify: (a)
the defauit; (b) the action required to cure the default; (c) 4 date, not less than 30 days from the date
the notice is given to Borrower, by which the default must be cured; (d) that failure to cure the
default on or before the date specified in the notice may result in acceleration of the sums secured by
this Security Instrument, foreclosure by judictat proceeding and sale of the Property; (e) the
Borrower's right to reinstate after acceleration and the right to assert in the foreclosure proceeding
the non-existence of a default or. any other defense of Borrower to acceleration and foreclosure; and
(f) any other disclosure required under the Fair Foreclosure Act, codified at Section 2A:50-53 et seq.
of the New Jersey Statutes, or other Applicable Law. If the default is not cured on or before the date
Specified in the notice, Lender at its option may require immediate payment in full of all sums
secured by this Security Instrument without further demand and may foreclose this Security
* Instrument by judicial proceeding. Lender shall be entitled to collect all expenses incurred in
pursuing the remedies provided in this Section 22, including, but not limited to, attorneys’ fees and
costs of title evidence permitted by Rules of Court.

23. Release, Upon payment of all sums secured by this Security Instrument, Lender shall cancet this
Security Instrument. Borrower shall pay any recordation costs. Lender May charge Borrower a fee for
releasing this Security Instrument, but only if the fee is paid to a third party for services rendered and the
charging of the fee is permitted under Applicable Law.

24. No Claim of Credit for Taxes. Borrower will not make deduction from or claim credit on the

principal or interest secured by this Security Instrument by reason of any governmental taxes, assessments
or charges. Borrower will not claim any deduction from the taxable value of the Property by reason of this

Security Instrument.

241605 (rev03 11/00) (160513) Page 13 of 15 Form 3031 Boe

410419-0290

 

 

 

 

 

 

——
 

' AGYEMANG

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
Security Instrument and in any Rider executed by Borrower and recorded with it.

Signed, sealed and delivered in the presence of:

Kevwdsofrysorcn 7 (ea

 

 

 

 

 

 

 

 

 

FREY /E. MANDEL, ESQ. KWADWO O AGYEMANG / -Borrower
(Seal)
~Borrower
(Seal) (Seal)
«Borrower *Borrower
(Seal) (Seal)
«Borrower -Borrower
(Seal) (Seat)
~Borrower “Borrower
SB
241605 (rev03 11/00) [160514] Page 14 of 15 Form 3031 L/01

d10419-0231

a oor

 

 

 
241605 (revO3 11/00) [160515]

 

AGYEMANG

STATE OF NEW JERSEY, ESSEX County ss:

-On this 974, day of OCTOBER, 2003 before me, the subscriber,
personally appeared

KWADWO O. AGYEMANG

who, I am satisfied,
is/are the person(s) named in and who executed the within instrument, and thereupon acknowledged that
he/she/they signed, sealed and delivered the same as his/her/their act and deed, for the purposes therein
expressed,

 

 

JEFFREY E. MANDEL, ESQ.,
An Attorney~-at-law of the State of NJ

Inst.#
MANDEL BEREZIN & SAWYER 989133
17 ACADEMY ST
See NJ 07102-2908 Paid
Recording Fae = 21 oo
Hi |i Mortgage AT-Fee :

Ip

 

ESET pret Tee

 

 

 
 

LEGAL DESCRIPTION

All that certain Lot, piece or parcel of land, with the buildings and improvements thereon erected,
situate, lying and being in the Township of Union, County of Union, State of New Jersey:

BEING known and designated as Unit 4 in Building 3 in The Valley at Union Condominium, situate in
the Township of Union, Union County, New Jersey together with an undivided 2.9261005 percentage
interest in the common elements appurtenant thereto, in accordance with and subject to the terms,
conditions, easements, covenants, restrictions, limitations and provisions of the Master Deed for The
Valley at Union Condominium, dated December 6, 1991, recorded March 31, 1992 in Deed Book 3825
Page 275, as the same may now or hereafter be lawfully amended.

NOTE FOR INFORMATION ONLY: Being Lot(s) 12.30C0030, Block 4701, Tax Map of the
Township of Union, County of Union.

H1O19-G280

 

 

 
 

CONDOMINIUM RIDER Ae

THIS CONDOMINIUM RIDER is made this 27th day of October : 2003 ,
and is incorporated into and shail be deemed to amend and supplement the Mortgage, Deed of Trust, or
Security Deed (the "Security Instrument") of the same date given by the undersigned (the "Borrower") to
secure Borrower's Note to .

WACHOVIA MORTGAGE CORPORATION
(the "Lender") of the same date and covering the Property described in the Security Instrument and located
at:

10 WESTLINE AVENUE UNION, NJ 07083

[Property Address]
The Property includes a unit in, together with an undivided interest in the common elements of, a
condominium project mown as:

(Name of Condominium Project]
(the "Condominium Project"). If the owners association or other entity which acts for the Condominium
Project (the "Owners Association") holds title to property for the benefit or use of its members or
Shareholders, the Property also includes Borrower's interest in the Owners Association and the uses,
proceeds and benefits of Borrower's interest.

CONDOMINIUM COVENANTS, In addition to the covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and agree as follows:

A. Condominium Obligations. Borrower shail perform all of Borrower's obligations under the
Condominium Project's Constituent Documents. The “Constituent Documents" are the: (i) Declaration or
any other document which creates the Condominium Project; (ii) by-laws; (iii) code of regulations; and (iv)
other equivalent documents. Borrower shall promptly pay, when due, all dues and assessments imposed
pursuant to the Constituent Decuments.

B. Property Insurance, So long as the Owners Association maintains, with a generaily accepted
insurance carrier, a "master" or “blanket” policy on the Condominium Project which is satisfactory to
Lender and which provides insurance coverage in the amounts (including deductible levels), for the
periods, and against loss by fire, hazards included within the term “extended coverage," and any other
hazards, including, but not limited to, earthquakes and floods, from which Lender requires insurance, then:

MULTISTATE CONDOMINIUM RIDER - Single Family — Fannie Mae/Freddie Mac UNIFORM INSTRUMENT

240631 (rev04 01/01) (6311) "Page 1 oF3 Form 314001 SB

H#10K19-0292

 

 
 

(i) Lender waives the provision in Section 3 for the Periodic Payment to Lender of the yearly premium
installments for property insurance on the Property; and

(ii) Borrower's obligation under Section 5 to maintain property insurance coverage on the Property is
deemed satisfied to the extent that the required coverage is provided by the Owners Association policy.

What Lender requires as a condition of this waiver can change during the term of the loan.

Borrower shall give Lender prompt notice of any lapse in required property insurance coverage
provided by the master or blanket policy.

In the event of a distribution of property insurance proceeds in lieu of restoration or repair following a
loss to the Property, whether to the unit or to common elements, any proceeds payable to Borrower are
hereby assigned and shall be paid to Lender for application to the sums secured by the Security Instrument,
whether or not then due, with the excess, if any, paid to Borrower,

C. Public Liability Insurance. Borrower shall take such actions as may be reasonable to insure that
the Owners Association maintains a public liability insurance poticy acceptable in form, amount, and extent
of coverage to Lender.

D. Condemnation. The proceeds of any award or claim for damages, direct or consequential, payable
to Borrower in connection with any condemnation or other taking of all or any part of the Property,
whether of the unit or of the common elements, or for any conveyance in lieu of condemnation, are hereby
assigned and shall be paid to Lender. Such proceeds shall be applied by Lender to the sums secured by the
Security Instrument as provided in Section 11.

E. Lender's Prior Consent. Borrower shall not, except after notice to Lender and with Lender’s prior
written consent, either partition or subdivide the Property or consent to:

(i) the abandonment or termination of the Condominium Project, except for abandonment or
termination required by law in the case of substantial destruction by fire or other casualty or in the case of a
taking by condemnation or eminent domain;

(ii) any amendment to any provision of the Constituent Documents if the provision is for the express
benefit of Lender;

(iii) termination of professional management and assumption of self-management of the Owners
Association; or

(iv) any action which would have the effect of rendering the public [lability insurance coverage
maintained by the Owners Association unacceptable to Lender.

F. Remedies. If Borrower does not pay condominium dues and assessments when due, then Lender
may pay them. Any amounts disbursed by Lender under this paragraph F shall become additional debt of
Borrower secured by the Security Instrument. Unless Borrower and Lender agree to other terms of
payment, these amounts shall bear interest from the date of disbursement at the Note rate and shall be
payable, with interest, upon notice from Lender to Borrower requesting payment.

240631 (rev04 OL/01) [6312] Page 2 of 3 Form 3140 Ol SB

H1Ob19-0293

 

 

 
 

HE
AGYEMANG
BY SIGNING BELOW, Borrower accepts and agrees to the terms and provisions contained
in this Condominium Rider.

kK ryerel' Wobte parr ey (Seal) (Seal)

 

 

 

 

 

 

 

 

KWADWO O AGYEMANG / -Borrower ~Borrowec
(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
240631 (rev0d OL/01) (6313) . Page 3 of 3 Form3140 01 SB

41019-0294

 

 

 
baat No. 606336 Book: 1407 Page: 96

Tie: 16:37:46
Dater 6/25/2013 AM Pages: J
Fee: 40,08 Connty: Union State: HF
When Recorded Return To: Requesting Party: Nationwide Title
JPMorgan Chase Bank, NA Clearing
C/O NTC 2100 Alt, 19 North Recorder: == Joanne Raejoppi «=
Palm Harbor, FL 34683

ASSIGNMENT OF MORTGAGE

Contact JPMORGAN CHASE BANK, N.A. for this instroment 780 Kansas Lane, Suite A, Monroe, LA
71203, telephone # (866) 756-3747, which is responsible for receiving payments.

FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the
undersigned, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMINEE FOR
WACHOVIA MORTGAGE CORPORATION, ITS SUCCESSORS AND ASSIGNS, WHOSE ADDRESS
IS PO BOX 2026, FLINT, MI, 48501, (ASSIGNOR), by these presents does convey, grant, assign, wansier and
set over the described Mortgage with all interest secured thereby, alt liens, and any rights due or to become due
thereon to JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, WHOSE ADDRESS IS 700
KANSAS LANE, MC 3000, MONROE, LA 71203 (866)756-8747, ITS SUCCESSORS OR ASSIGNS,
(AS ).

Said Mortgoge is dated 10/27/2003, made by KWADWO 0. AGYEMANG to MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., AS NOMINEE FOR WACHOVIA MORTGAGE CORPORATION,
and recorded on 11/24/2003, in Morigage Book 10419, Page 0277, and/or Instrument # 289133, in the office of the
Register of Titles and County Recorder in UNION County, New Jersey.

Property is commonly known as: 10 WESTLINE AVENUE
UNION, Ni 07083.

Date: on_e f(T _/2013 (MM/DD/VYYY)
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMINEE FOR WACHOVIA

MORTGAGE CORPORATION, ITS SUCCESSORS AND ASSIGNS

 

STATE OF LOUISIANA PARISH OF OUACHITA 9 .
I DECLARE that on _£%_/ (9 2013 (MM/DDIYYYY), ete, ;
personally came before me and stated to my satisfaction that this person (a) was the maker of the attached
instrument; (b) was suthorized to and did execute this instrument as ASST. SECRETARY of MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMINEE FOR WACHOVIA MORTGAGE
CORPORATION, ITS SUCCESSORS AND ASSIGNS , who, es such ASST. SECRETARY (c) being authorized
to do so, executed this instrument as the act of the entity named in this instrument. He/she/they is (are) personally
known to me.

OUACHITA PARISH LOUISIANA
UFENME COMMISS:

 

ee ee ION
Notary Public - State of LOUISIANA NOTARY tba 17070
Commission expires: Upon My Death

Document Prepared By: E.Lance/NTC. 2100 Alt. 19 North. Palm Harbor. FL 34683 (001346.9152

    

on
Case 14-24903-RG Doc99 Filed 04/05/16 Entered 04/05/16 17:08:47 Desc Main
Document Page 1of1

B 210A (Form 210A) (12/09)

UNITED STATES BANKRUPTCY COURT
District of New Jersey (Newark)

In re: Kwadwo Osei Agyemang Case No. 14-24903-RG

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

Rushmore Loan Management Services as
Servicer for MTGLQ Investors, LP JP Morgan Chase Bank, National

Association
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): 13-1; 13-2
Should be sent: Amount of Claim: $40,362.50
Rushmore Loan Management Services Date Claim Filed: 7/21/2015
P.O. Box 55004
Irvine, CA 92619-2708
Phone: 888-504-6700 Phone:
Last Four Digits of Acct #: 3141 Last Four Digits of Acct. #: 7650

Name and Address where transferee payments
Should be sent (if different from above):

Rushmore Loan Management Services
P.O. Box 52708
Los Angeles, CA 92619-2708

Phone: 888-504-6700

Last Four Digits of Acct #: 3141

I declare under penalty of perjury that the information provided in this notice is true and correct to
the best of my knowledge and belief.

By: /s/Nicholas J. Purcell Date: 4-5-2016

Transferee/Transferee’s Agent
Penatty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both, 18 U.S.C. §§ 152 & 3571,

 
EXHIBIT B
 

176493

PHELAN HALLINAN DIAMOND & JONES, PC
400 Fellowship Road, Suite 100

Mt. Laurel, NJ 08054

856-813-5500

Attormeys for Secured Creditor: PMORGAN CHASE
BANK, NATIONAL ASSOCIATION

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-2(c)

 

In Re:

KWADWO OSEI AGYEMANG A/K/A KWADWO
AGYEMANG

 

 

 

ae court top th

O%

   

Order Filed on August 17, 2015
by Clerk
U.S. Bankruptey Court
District of New Jersoy

Case No: 14-24903 - RG
Hearing Date:

Judge: ROSEMARY
GAMBARDELLA

CONSENT ORDER RESOLVING OBJECTION TO CONFIRMATION

The consent order set forth on the following pages, numbered two (2) through two (2) is hereby

ORDERED.

DATED: August 17, 2015

       

osem Gambardella
ptey Judge

 
NJID 176493

PHELAN HALLINAN DIAMOND & JONES, PC
400 Fellowship Road, Suite 100

Mt. Laurel, NJ 08054

856-813-5500

Attorneys for JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY

IN RE:
KWADWO OSEI AGYEMANG CASE NO. 14-24903 - RG
A/K/A KWADWO AGYEMANG
CHAPTER 13
Debtor CONSENT ORDER RESOLVING
OBJECTION TO CONFIRMATION

HEARING DATE: 07/15/2015

This Consent Order pertains to the property located at 10 WESTLINE AVENUE, UNION, NJ
07083, mortgage account ending with “7650”;

THIS MATTER having been brought before the Court by, Scott M. Itzkowitz , ESQ, Esquire
attorney for debtor, KWADWO OSEI AGYEMANG upon the filing of a Chapter 13 Plan,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (“JPMorgan Chase Bank”) by and
through its attorneys, Phelan Hallinan Diamond & Jones, PC having filed an Objection to the
Confirmation of said Chapter 13 Plan and the parties having subsequently resolved their differences;
and the Court noting the consent of the parties to the form, substance and entry of the within Order; and
for other and good cause shown:

IT IS on the day of , 2015, ORDERED as follows:

1. The debtor plan is hereby amended to allow $40,362.50 to be paid to JPMorgan Chase
Bank. Said amount reflects that found on JPMorgan Chase Bank’s total debt secured Proof of Claim.

 

2. The Debtor acknowledges and agrees that they are solely responsible for the payment of
all insurance on the subject property. If the Debtor fails at any point to remit payment, JPMorgan Chase
Bank has the right to advance the funds and file a Motion for Relief from the Automatic Stay, or
alternatively demand repayment from the Debtor.

3. The Debtor acknowledges and agrees that JPMorgan Chase Bank will continue to
advance payment for property taxes on the subject property. Further, JPMorgan Chase will provide the
Debtor with a billing statement and the Debtor is solely responsible for repaying JPMorgan Chase for
tax payment(s) advanced. The payment(s) should be sent to JPMorgan Chase Bank, N.A., 55 Stephen
Terrace, Parsippany, NJ 07054-1459 (subject to change). If the Debtor fails at any point to remit
payment by the date indicated on the billing statement, or if the funds are returned by the Debtor's
financial institution, JPMorgan Chase Bank has the right to file Certification of Default and/or a Motion
for Relief from the Automatic Stay.
4, The Debtor acknowledges and agrees that the sum of $40,362.50 is to be paid to the
Chapter 13 Standing Trustee for disbursement to JPMorgan Chase Bank. If the Debtor fails to tender
the proper payment to the Trustee (as determined by the Trustee), the Trustee and/or JPMorgan Chase
Bank may file a Certification of Default with the Court and seek dismissal of the above captioned
bankruptcy case. JPMorgan Chase Bank may alternatively file a Motion for Relief from the Automatic
Stay.

3. The Debtor acknowledges and agrees that their failure to pay the $40,362.50 due and
owed under JPMorgan Chase Bank’s Proof of Claim and/or their failure to pay all taxes and insurance
advanced by JPMorgan Chase Bank by the last day of the last month of the Debtor’s bankruptcy Plan
will result in JPMorgan Chase Bank filing a disagreeing response to the Trustee’s Notice of Final Cure.
Additionally, the note and mortgage held by JPMorgan Chase Bank encumbering the subject property
will not be deemed satisfied and no bankruptcy discharge will be attained unless all money due and
owed JPMorgan Chase Bank is paid prior to the last day of the last month of the Debtor’s bankruptcy
Plan,

6. If the Debtor has paid in full JPMorgan Chase Bank’s secured Proof of Claim in the
amount of $40,362.50 and all taxes and insurance advanced by JPMorgan Chase Bank by the last day of
the last month of the Debtor’s bankruptcy Plan, both parties acknowledge and agree the note and
mortgage encumbering the subject property will be deemed satisfied, JPMorgan Chase Bank will file an
agreeing response to the Trustee’s Notice of Final Cure, and the Debtor will receive a bankruptcy
discharge.

= 7, This Order shall be incorporated in and become a part of any Order Confirming Plan in
the herein matter,

The undersigned hereby consent to the form,
Content and entry of the within Order:

PHELAN HALLINAN DIAMOND & JONES, PC
Attorneys for Secured Creditor:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

/s/John Schneider Dated: 08/14/2015
© John Schneider, Esquire

/s/Scott M. Itzkowitz Dated: 08/06/2015
Scott M. Itzkowitz , ESQ, Esquire
Attomey for debtor
EXHIBIT “C”
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

    
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

atts es
ps Trt Fras”
pw etsy RG
co ire 1
nurs =
ire oe
2 Tt zs
rar i
12H Poet mp ate pincisiye
= €i poet wap ean stStTt ie
788 pers Wis rams Tete
prey ae We Seay Mtoe i ie
cry — aie on AE tcerist
erat LL
avitis koered
erin aes
let ety fees
Pevenrg
er 2555 =
wut oF
facktsr) fg
priist jot
et} aa
20f Poor
tat br
per iere 0s
We tires Prctes st ‘Tui Beare PI
Tete td Py ira ty pH eek cd (EIT Fate
we cere ein mene
Brie ts 3 nae kinrretse
Atte sat TOE
srs Tita Tere
atic wiry Teepe
erugcts A WSEne Teefnas
uur fr. tcr TOT ELT
att tivorig icra
TELS fictAran
re see tt Ste sesh w eTsEr
regi ts ties ates IDE/SEre
Ceres Ted SUE snr athe
qi Bi eee as eves aT FOWSTS iomrethe
wae Fm ROAD aE
terrs- Ss Ler tut SCT Te worse
zs MOCTA M Sagres Seed ts
TH vets Stittis fists 7
SIeTS aT ct 1s STECCIS  frcrrizle
TO RECEE
iirg Gyo3Ty
a THOTS i
Peas Se ee ee Bad SSeS TEES apace at IES
| [Fe daus- ems
cress eres
ieatey- ee ros SU/tHE 3 cre
sos eerie ita
ewes rs ote ty sta
Sant eure Ss
as vv is- Gna i)
re oes i ey LU
rayir sev TS sutaT
pasrots- Jessests oar
brave ie: ee 937 ttt
baa (Thies vA
Jertevvis ever ets a reT Wet worets  Htaen ~_
3 _ aoe rere rite
fod tr {task Bo vas 26 TLS eit .
=e Te ee oe [Leer ein: [pear om wap | STP sc TT ee ee AGida fae we ere ee ET eg a 7 = eS
Tray gacaiien 1 eenda “FES So)
fF  stoarva 1ro|
[verter
a Ao
oe Pay
ee
Socret te saa
TATA mat tifiines
Trak [ae rn a
FUT IAD

 

 

 

 

 

 

 

T wqiyxy
